DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record does not disclose or suggest either in singularly or in combination the following limitations and other elements in the claims:
	References Lee US 2010/0141362 and Eppstein US 2003/0225360 does not anticipate or renders obvious the claimed invention:
A device  wherein the MEMS heating element is disposed on the outer periphery of the deformable membrane; wherein the MEMS heating element is electrically isolated from the deformable membrane by a trench; wherein the MEMS heating element is configured to generate heat to heat up the deformable membrane; wherein the MEMS heating element is disposed on a periphery of the deformable membrane and is configured to generate thermal energy to heat up the deformable membrane, and wherein the MEMS heating element has a gap therein, wherein the MEMS heating element surrounds the membrane without fully encompassing the deformable membrane; and a substrate; wherein the MEMS heating element is disposed on a periphery of the deformable membrane and is configured to generate thermal energy to heat up the deformable membrane; and a substrate, 4Application Number: 16/574,037Docket No.: 101-00842-000-US Confirmation No.: 7712 wherein a trench is disposed in between the MEMS heating element and the deformable membrane, and wherein the trench 
Therefore, the above limitation in the entirety of the claim is neither anticipated nor renders obvious on the prior art of record; claims 1-11, 13-17, 21 are allowed. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813